Citation Nr: 0718089	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-06 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
neuralgia right arm.  

2.  Entitlement to an initial compensable evaluation for 
neuralgia left arm.

3.  Entitlement to an initial compensable evaluation for 
neuralgia right lower leg.

4.  Entitlement to an initial compensable evaluation for 
neuralgia left lower leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1976 to 
November 1978.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
2004, a statement of the case was issued in December 2004, 
and a substantive appeal was received in February 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming that the severity of his service-
connected neuralgia of the bilateral upper and lower 
extremities warrant a compensable evaluation.  The veteran 
was afforded a VA examination in October 2003.  However, in 
his December 2004 notice of disagreement, the veteran stated 
that his disabilities have worsened.  While a new examination 
is not required simply because of the time which has passed 
since the last examination, VA's General Counsel has 
indicated that a new examination is appropriate when there is 
evidence of an increase in severity since the last 
examination.  VAOPGCPREC 11-95 (1995).  Thus, based on the 
veteran's statement, the Board finds that a new VA 
examination is necessary to determine the current severity of 
the veteran's neuralgia of the bilateral upper and lower 
extremities.   

Further, the Board also notes that during the pendency of 
this appeal, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Although the present appeal involves the 
issue of an increased rating, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Since the Board is remanding for 
another matter, it is reasonable for the RO to give 
additional VCAA notice to comply with Dingess/Hartman.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should send the veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet.App. 
473 (2006).  

2.  The veteran should be scheduled for a 
VA  examination to determine the severity 
of his service-connected neuralgia of the 
bilateral upper and lower extremities.  
The claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should clearly and separately describe 
the level of severity of the veteran's 
neuralgia for each particular extremity 
to allow for application of VA rating 
criteria.  

3.  Thereafter, the RO should review the 
expanded record and determine if the 
benefits sought can be granted.  If the 
benefits sought on appeal are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




